         Case 3:20-cr-00212-MO        Document 5      Filed 07/08/20      Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION


UNITED STATES OF AMERICA                           3:20-cr-00212 - MO

              v.                                   INFORMATION
                                                   18 U.S.C. § 111(a)(1)
CHRISTOPHER FELLINI,
                                                   CLASS A MISDEMEANOR
              Defendant.

                   THE UNITED STATES ATTORNEY CHARGES:

                                         COUNT 1
                               (Assault on a Federal Officer)
                           (18 U.S.C. § 111(a)(1) - Misdemeanor)

       On or about July 5, 2020, in the District of Oregon, defendant CHRISTOPHER

FELLINI forcibly assaulted Adult Victim 1 (AV-1), a person designated as a federal officer

under 18 U.S.C. § 1114, while AV-1 was engaged in and on account of the performance of

AV-1’s official duties;

       In violation of Title 18, United States Code, Section 111(a)(1).

Dated: July 8, 2020.                               Respectfully submitted,

                                                   BILLY J. WILLIAMS
                                                   United States Attorney

                                                   /s/ Gary Y. Sussman
                                                   GARY Y. SUSSMAN, OSB 873568
                                                   Assistant United States Attorney



Information                                                                             Page 1
